Exhibit 10.1
 
AMENDMENT NO. 1
TO THE
KULICKE AND SOFFA INDUSTRIES, INC.
2009 EQUITY PLAN




WHEREAS, Kulicke and Soffa Industries, Inc. (the “Company”) maintains the
Kulicke and Soffa Industries, Inc. 2009 Equity Plan (the “Plan”);
 
WHEREAS, the Board of Directors (the “Board”) or the Management Development and
Compensation Committee of the Board (the “Committee”) has the right to amend the
Plan by written resolution;
 
WHEREAS, it is desired to amend the Plan with respect to Restricted Stock
granted after September 30, 2009;
 
NOW, THEREFORE, effective September 15, 2009,  Section 7.4(b) of the Plan is
hereby amended to read as follows:
 
(b)           Shareholder Rights.  Each Participant who receives Restricted
Stock shall have all the rights of a shareholder with respect to such Restricted
Stock, subject to the restrictions set forth in subsection (c), including the
right to vote the Restricted Stock and receive dividends.  Any Shares or other
securities received by a Participant with respect to Restricted Stock in
connection with a stock split or combination, share exchange or other
recapitalization or as a stock dividend, shall have the same status and be
subject to the same restrictions as such Restricted Stock.  Any cash dividends
attributable to shares of Restricted Stock shall be paid on the date the
restrictions with respect to such shares lapse.  Cash dividends attributable to
Restricted Stock that is forfeited shall also be forfeited.  Unless the
Committee determines otherwise, certificates evidencing shares of Restricted
Stock will remain in the possession of the Company or the Company’s Transfer
Agent until such shares are free of all restrictions under the Plan and the
Participant has satisfied any federal, state and local tax withholding
obligations applicable to such shares.




IN WITNESS WHEREOF, Kulicke and Soffa Industries, Inc. has caused this Amendment
to be duly executed this 15th day of September, 2009.




[Seal]
 
KULICKE AND SOFFA INDUSTRIES, INC.
                         
Attest:
 
 
By:
 
 



 
 
 

--------------------------------------------------------------------------------

 